Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
UNPUBLISHED
PER CURIAM:
Derek Marquis Fleming petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to correct judgment. He seeks an order from this court directing the district court to act. Our review of the docket *833sheet reveals that the district court denied the motion to correct judgment on September 22, 2009. Accordingly, because the district court has recently decided Fleming’s ease, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.